DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/14/21.
	Applicant’s amendment to claims 1, 5, 9, 12, 15, 16, 18, 20 and 22 is acknowledged.
	Claims 21 and 23-27 are cancelled.
	Claims 1-20 and 22 are pending and claims 9-14 are withdrawn.
Claims 1-8, 15-20 and 22 are subject to examination at this time.

Response to Arguments
Regarding claims 1 and 20:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 15:
	In view of the 35 USC 112 rejection below, Brofman and Hong still teach the limitations of claim 15.  
	
Brofman reference
	Applicant submits “Neither solder material 11 or 12 is bonded to a conductive pad, but only to joining solder 19. Accordingly, claim 15 is not anticipated by Brofman.”  (Remarks at page 10.)  “Brofman's two different solder materials 11 and 12, are only in contact with his bond pads 18, 23 through joining solder 19, and are not bonded to any bond pad. Further, no solder material extends between two microelectronic components.”  (Remarks at page 15.)
	In response, Brofman’s fig. 3A shows solder material (11, 12) is bonded to conductive pads through intervening layer (19).  Claim 15 is a “comprising” claim and does not preclude additional, intervening layers.  It is noted that direct bonding is not being claimed.  The solder material (11, 12) do extend between two microelectronic components (12, 22) in fig. 3A because the solder material (11, 12) extends along a vertical axis/in the vertical direction between the two microelectronic components (12, 22).

	Hong reference:
	Applicant submits “There is no teaching or suggestion in Hong…wherein the outer solder material is bonded to and extends between aligned conductive pads of two microelectronic components, whereas the inner solder material is bonded to conductive pads of only one of the components. Hong's two different metal materials 143 and 144, are only in contact with his bond pads 113, 214 through second connection member 240, are not bonded to any bond pad, and neither metal material 143, 144 extends between two microelectronic components.”
	In response, Hong’s figs. 1 and fig. 3 show solder material (144, 143; with 144 being the outer layer in fig. 3) is directly bonded to conductive pad (113) in fig. 1.  The solder material (144, 143) is also bonded to conductive pad (214) through intervening layer (260).  Claim 15 is a “comprising” claim and does not preclude additional, intervening layers.  It is noted that direct bonding is not being claimed.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, lines 10-11, the limitation ”an inner solder material bonded to conductive pads of only one of the first microelectronic component and the second microelectronic component” is indefinite in view of Applicant’s fig. 3A.  All the layers in fig. 3A are bonded to each other to form the overall package.  The inner solder material (M2) is bonded to conductive pad (102).  Inner solder material (M2) is also bonded to conductive pad (202) through intervening layers (P) and (M1).  Thus, it is unclear how the inner solder material is bonded to only one conductive pad.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al., US Publication No. 2007/0075410 A1.

Chan anticipates:
1.   A microelectronic component, comprising (see figs. 1-2): 
	a substrate (3) having at least one bond pad (13) on a surface thereof, and 
	a solder joint (12/2/7) on the at least one bond pad and comprising: 
		a first solder (7; See para. [0029] the core is coated with a layer 7 of noble metal.  In the Periodic Table of Elements, noble metals include Ru, Rd, Pd, Ag, Os, Ir, Pt, Au.) material having a first melting point directly contacting and protruding from the at least one bond pad (13); and 
		a second solder (2; see Table 1 materials SnAg or SnPb) material within the first solder material directly contacting and protruding from the at least one bond pad (13), the second solder material being in a solid state at substantially ambient temperature and having a second melting point lower than the first melting point.  See Chan at para. [0001] – [0053], figs. 1-3. 

15.   A microelectronic component assembly, comprising: 
	a first microelectronic component (3); 

	solder joints (12/2/7) extending between aligned conductive pads (13, 10+U-shaped layer) of the first microelectronic component (3) and the second microelectronic component (1), the solder joints comprising two different solder materials including an outer solder material (7; See para. [0029] the core is coated with a layer 7 of noble metal.  In the Periodic Table of Elements, noble metals include Ru, Rd, Pd, Ag, Os, Ir, Pt, Au.) having a first melting point bonded to and extending between aligned conductive pads (13, 10+U-shaped layer) of the first microelectronic component (3) and the second microelectronic component (1) and an inner solder material (e.g. 2; see Table 1 materials SnAg or SnPb) bonded to conductive pads of only one of the first microelectronic component and the second microelectronic component (e.g. Inner solder material 2 is bonded to conductive pad 13.  Also see the 35 USC 112 rejection above.), the inner solder material having a second, lower melting point, the inner solder material being in a solid state at substantially ambient temperature.  See Chan at para. [0001] – [0053], figs. 1-3. 

20.   An electronic system comprising microelectronic components in the form of (see figs. 1-2):
	one or more input devices (e.g. 3);
	one or more output devices (e.g. 3); 
	one or more microprocessor devices (e.g. 1); 
	one or more memory devices; and 
	at least one substrate (e.g. printed circuit board at para. [0030]) having mounted thereto at least some of the one or more input devices (e.g. 3), output devices (e.g. 3), microprocessor device (1) or memory devices; wherein electrical connections between at least two of the microelectronic components comprise solder 7Serial No. 16/719,643joints (12/2/7) comprising two different solder 
	wherein one of the two different solder materials has a relatively higher melting point (e.g. See para. [0029] the core is coated with a layer 7 of noble metal.  In the Periodic Table of Elements, noble metals include Ru, Rd, Pd, Ag, Os, Ir, Pt, Au.), makes a direct electrical connection between two adjacent devices of the one or more input devices, output devices, microprocessor device or memory devices (e.g. make direct electrical connection between 1, 3) and substantially surrounds another solder material (e.g. 2; see Table 1 materials SnAg or SnPb) of the two different solder materials having a relatively lower melting point and making a direct electrical connection with one of the two adjacent devices (e.g. make direct electrical connection between 1, 3). See Chan at para. [0001] – [0053], figs. 1-3.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brofman et al., US Patent No. 6,158,644 A (of record).

Brofman anticipates:
15. A microelectronic component assembly, comprising (see figs. 2A-3A): 
	a first microelectronic component (17; see “circuit card” at col 1, ln 5–14 and electronic components, integrated chip and I/O at col 1, ln 15–65); 
	a second microelectronic component (22; see “circuit card” at col 1, ln 5–14 and electronic components, integrated chip and I/O at col 1, ln 15–65); at least partially superimposed over the first microelectronic component; and 
	solder joints (11/12) extending between and bonded to aligned conductive pads (18, 23) of the first microelectronic component and the second microelectronic component, the solder joints comprising two different solder materials including an outer solder (12) material having a first melting point bonded to and extending between aligned conductive pads (18, 23) of the first col 5, ln 20–38, disclosing “The metal layer 12 has a melting point higher than both the inner core solder 11 and joining solder 19.”)  See Brofman at col 1-7, ln 1–67, figs. 1-6.  Also see 35 USC 112 rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., US Publication No. 2014/0299231 A1 (of record) in view of Chan et al., US Publication No. 2007/0075410 A1. 

Chu teaches:
1.   A microelectronic component, comprising: 
	a solder joint (e.g. “solder composite” at para. [0010]) comprising: 
	a first solder material (e.g. “metal-based solder matrix” at para. [0010]) having a first melting point; and 
para. [0010], para. [0030] – [0031]) within the first solder material, the second solder material being in a solid state at substantially ambient temperature and having a second melting point lower (e.g. The “self-healing material” is a low melting point solder at para. [0031]) than the first melting point.  See Chu at para. [0001] – [0047].

	Chu teaches the solder provides electric and mechanical bonding among metal parts at para. [0005], but is silent regarding a microelectronic component.  
	However, a microelectronic component having solder is well known in the art.  

	Chan teaches:
1.   A microelectronic component, comprising (see figs. 1-2): 
	a substrate (3) having at least one bond pad (13) on a surface thereof, and 
	a solder joint (12/2/7) on the at least one bond pad and comprising: 
		a first solder (7) material having a first melting point directly contacting and protruding from the at least one bond pad (13); and 
		a second solder (2) material within the first solder material directly contacting and protruding from the at least one bond pad (13)...  See Chan at para. [0001] – [0053], figs. 1-3. 

	Chu further teaches:
2. The microelectronic component of claim 1, wherein the first solder material comprises an Sn-Ag-Cu (SAC) solder comprising 95.5% Sn, 4.0% Ag and 0.5% Cu, an Sn-Ag- Cu (SAC) solder comprising 95.5% Sn, 3.8% Ag and 0.7% Cu, or an Sn-Ag solder comprising 96.5% Sn and 3.5% Ag (e.g. Chu discloses a composition of 95 ≤ Sn ≤ 97.5 and 2.5 ≤ Ag ≤ 5 that overlaps the range recited in the claim.  See Chu at para. [0021].)


Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Chu further teaches:
3. The microelectronic component of claim 1, wherein the second solder material comprises an Indalloy 1 solder comprising 50% In and 50% Sn, an Indalloy lE solder comprising 52% In and 48% Sn, an Indalloy 290 solder comprising 97% In and 3% Ag, or an Indalloy 4 solder comprising 100% In. (e.g. Chu teaches InAg alloy at para. [0031].)  

Regarding claim 3:
	It would have been obvious to one of ordinary skill in the art to form the second solder material to comprise 97% In and 3% Ag based on Chu’s disclosure of 90 ≤ In ≤ 97 and 3 ≤ Ag ≤ 10 at para. [0021]).

	Chu further teaches:
4. The microelectronic component of claim 1, further comprising a protective coating (e.g. “capsule” at para. [0024]) of a metal material (e.g. the ceramic materials TiO2, Al2O3 and ZrO3 comprise a metal material) over the second solder material (e.g. “self-healing material” at para. [0010], para. [0030] – [0031])…the protective coating having a melting point higher than the first melting point or the second melting point (e.g. The ceramic materials of the capsule such as TiO2, Al2O3 and ZrO3 and/or the metal Ti, Al and Zr contained therein have a higher metal point than the second melting point of the “self-healing material” that is a low melting point solder at para. [0031].  Also, the ceramic materials of the capsule such as TiO2, Al2O3 and ZrO3 and/or the metal Ti, Al and Zr contained therein have a higher metal point than the first melting point of the first solder such as SnAg at para. [0021])

Regarding claim 4:
	One of ordinary skill in the art applying Chu’s solder to Chan’s microelectronic component would form the protective coating “extending to the at least one bond pad” as recited in the claim.

	Chu further teaches:
7. The microelectronic component of claim 1, wherein the second solder material is formulated to transform from the solid state to a flowable state when the microelectronic component is exposed to a selected temperature higher than ambient and lower than the first melting point, para. [0031].

	Chu further teaches:
8. The microelectronic component of claim 4, wherein the second solder material is formulated to, when in a flowable state, react with the first solder material to form an intermetallic compound or a solder alloy having a higher melting point than either the first melting point or the second melting point, para. [0019], [0029], [0031], [0039]. 

Regarding claims 7 and 8:

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 15:
	Chu teaches “solder joints comprising two different solder materials including an outer solder material having a first melting point…and an inner solder material…having a second, lower melting point, the inner solder material being in a solid state at substantially ambient temperature”  as applied to claim 1 above.
	Chu teaches the solder provides electric and mechanical bonding among metal parts at para. [0005], but is silent regarding a microelectronic component.  
	However, a microelectronic component having solder is well known in the art.  

	Chan teaches:
15.   A microelectronic component assembly, comprising: 

	a second microelectronic component (1) at least partially superimposed over the first microelectronic component; and 
	solder joints (12/2/7) extending between aligned conductive pads (13, 10+U-shaped layer) of the first microelectronic component (3) and the second microelectronic component (1), the solder joints comprising two different solder materials including an outer solder material (7) …bonded to and extending between aligned conductive pads (13, 10+U-shaped layer) of the first microelectronic component (3) and the second microelectronic component (1) and an inner solder material (2) bonded to conductive pads of only one of the first microelectronic component and the second microelectronic component (e.g. Inner solder material 2 is bonded to conductive pad 13.  Also see the 35 USC 112 rejection above.)… See Chan at para. [0001] – [0053], figs. 1-3. 

Regarding claim 16:
	Chu teaches the limitations as applied to claim 4 above.

	Chu further teaches:
17. The microelectronic component assembly of claim 16, wherein the protective coating (e.g. “capsule” at para. [0024]) of a metal material (e.g. the ceramic materials TiO2, Al2O3 and ZrO3 comprise a metal material) covers all portions of the inner solder material (e.g. covers all portions because “capsule”) not in contact with a conductive pad.

	Chu further teaches:
18. The microelectronic component assembly of claim 15, wherein at least one of the solder joints exhibits a crack extending from an outer surface of the outer solder material into the solder joint and into the inner solder material, and an intermetallic compound or a solder alloy para. [0019], [0029], [0031], [0039].

Regarding claim 19:
	Chu teaches the limitations as applied to claim 4 above.
	Chu further teaches the crack extends through a portion of the protective metal material between the outer solder material and the inner solder material, para. [0019], [0029], [0031], [0039].

Regarding claim 20:
	Chu teaches “solder 7Serial No. 16/719,643joints comprising two different solder materials having different melting points, each of which solder materials is in a solid state at substantially ambient temperature, wherein one of the two different solder materials has a relatively higher melting point…and substantially surrounds another solder material of the two different solder materials having a relatively lower melting point..” as applied to claim 1 above.
	Chu teaches the solder provides electric and mechanical bonding among metal parts at para. [0005], but is silent regarding a microelectronic component.  
	However, a microelectronic component having solder is well known in the art.  

Chan teaches:
20.   An electronic system comprising microelectronic components in the form of (see figs. 1-2):
	one or more input devices (e.g. 3);
	one or more output devices (e.g. 3); 
	one or more microprocessor devices (e.g. 1); 
	one or more memory devices; and 
para. [0030]) having mounted thereto at least some of the one or more input devices (e.g. 3), output devices (e.g. 3), microprocessor device (1) or memory devices; wherein electrical connections between at least two of the microelectronic components comprise solder 7Serial No. 16/719,643joints (12/2/7)… 
	wherein one of the two different solder materials (7)…makes a direct electrical connection between two adjacent devices of the one or more input devices, output devices, microprocessor device or memory devices (e.g. make direct electrical connection between 1, 3) and substantially surrounds another solder material (2) of the two different solder materials…and making a direct electrical connection with one of the two adjacent devices (e.g. make direct electrical connection between 1, 3). See Chan at para. [0001] – [0053], figs. 1-3.

Regarding claim 22:
	Chu teaches the limitations as applied to claim 4 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu with the teachings of Chan because solder is used to make connections in electronic components such as joining electronic components to other electronic components or to other levels of packaging (e.g. redistribution substrate, printed circuit board, etc.).  See Chan at para. [0002], [0030].


Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Chan, as applied to claim 1 above, and further in view of Hong et al., US Publication No. 2012/0193783 A1 (of record).

Regarding claim 5:

	In an analogous art, Hong, in figs. 1 and 3, teaches a solder joint (140) comprising a first solder material (144) and second solder material (143).  
	Hong further teaches a protective coating (e.g. Layer 143 may be formed in a multilayer structure at para. [0056].  Interpreted as a second layer of layer 143 in a multilayer structure and Pt or W from the material list at para. [0056].  Pt has melting point of 1770 degree C and W has a melting point of 3400 degree C)  of a metal material over the second solder material (e.g. first layer of 143 that is Cu with melting point of 1084 degree C) and extending to the at least one bond pad (113), the protective coating having a melting point higher than the first melting point or the second melting point; wherein the metal material comprises Ni, W, Pd, Pt, Au, or Ni alloyed with Co, Zn, Cu, or Fe (e.g. Interpreted as Pt or W from the material list at para. [0056].)

	See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose:  
“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu with the teachings of Hong because (i) “Accordingly, even though heat is applied to the connection members in a bonding process of the connection members, the amount of flux of the connection members is reduced, thereby preventing a short between the connection members. Consequently, it is possible to improve stacking yield. Further, since a short between the connection members is prevented, a pitch between the connection members can be reduced and it is advantageous to para. [0054].   Also see improving adhesiveness at para. [0056].

	Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Chan, as applied to claim 1 above, and further in view of Yu et al., US Publication No. 2013/0277838 A1.

	Regarding claim 6:
	Chu and Chan teach all the limitations of claim 1 above, and Chan further teaches the solder joint may have first and second solder materials that are a ball shape in fig. 2 or a stud shape in fig. 3.
	Chan does not expressly teach the second solder material is a stud shape and the first solder material is a ball shape (e.g. a ball shape surrounding a stud shape).
	In an analogous art, Yu teaches:	(see fig. 2) wherein a second solder material (29) is configured as a stud protruding from a center of  at least one bond pad (27/23) remote from a periphery thereof, and the first solder material (15) is configured substantially as a ball, extends over an outer surface of the stud (29) and contacts the at least one bond pad (27/23) peripherally around the stud.  See Yu at para. [0030] – [0032].

A change in shape is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
Also see MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill 82 USPQ2d at 1396.  
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chu and Chang with the teachings of Yu because the stud bumps inside a spherical ball “…provide additional strength and an additional electrical path, preventing "open" faults due to solder cracking that might be caused by thermal cycling and mechanical stress associated with thermal mismatch of the materials.”  See Yu at para. [0032], [0041].


Claims 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US Publication No. 2012/0193783 A1 (of record).

Hong teaches:
15. A microelectronic component assembly, comprising (see figs. 1 and 3): 
	a first microelectronic component (110/120); 
	a second microelectronic component (210/220) at least partially superimposed over the first microelectronic component; and 
	solder joints (140) extending between and bonded to aligned conductive pads (113, 214) of the first microelectronic component and the second microelectronic component, the solder joints comprising two different solder materials including an outer solder material (Layer 144 and materials list for layer 144 disclosed at para. [0057].  Interpreted as Pd with melting point of 1555 degree C.)  having a first melting point bonded to and extending between aligned conductive pads (113, 214) of the first microelectronic component (110/120) and the second microelectronic component (210/220) and an inner solder material (Layer 143) bonded to conductive pads (113, 214) of only one of the first microelectronic component (110/12) and the para. [0056].  Interpreted as Cu with melting point of 1084 degree C.) having a second, lower melting point, the inner solder material being in a solid state at substantially ambient temperature.  See Hong at para. [0001] – [0111], figs. 1-13.  Also see the 35 USC 112 rejection above.

	It would have been obvious to one of ordinary skill in the art to form the second solder material “having a second melting, lower melting point” since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose.  	
	See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose:  
“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.”

16. The microelectronic component assembly of claim 15, wherein the inner solder material (e.g. first layer of 143 that is Cu with melting point of 1084 degree C) of the solder joints (140) contacts conductive pads (e.g. contacts 113 through intervening layers 144 or 144/260) of one of the microelectronic components (110/120) and further comprising a protective coating (e.g. Layer 143 may be formed in a multilayer structure at para. [0056].  Interpreted as a second layer of layer 143 in a multilayer structure and Pt or W from the material list at para. [0056].  Pt has melting point of 1770 degree C and W has a melting point of 3400 degree C) of a metal material extending from conductive pads (113) contacted by the inner solder material and surrounding at least sides of the inner solder material (e.g. first layer of 143 that is Cu with melting point of 1084 degree C), the metal material having a higher melting point than the first and second melting points.

17. The microelectronic component assembly of claim 16, wherein the protective coating (e.g. Layer 143 may be formed in a multilayer structure at para. [0056].  Interpreted as a second layer of layer 143 in a multilayer structure and Pt or W from the material list at para. [0056].  Pt has melting point of 1770 degree C and W has a melting point of 3400 degree C)  of a metal material covers all portions (e.g. covers all portions because formed in shape of sphere in fig. 3) of the inner solder material (e.g. first layer of 143 that is Cu with melting point of 1084 degree C) not in contact with a conductive pad (113).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
30 September 2021